EXHIBIT 99.1 DREWRYS BREWING COMPANY SUBSCRIPTION AGREEMENT TO:Francis P. Manzo III, President Drewrys Brewing Company 5402 Brittany Drive McHenry, IL 60050 Dear Mr. Manzo: The undersigned hereby subscribes for and agrees to purchase shares of Common Stock of Drewrys Brewing Company., a Nevada corporation, as described in the Prospectus dated November , 2010. Enclosed is my check to the order of Drewrys Brewing Company representing the purchase price for the shares in the amount of $0.10 per share. Please issue my shares as set forth below: Date: Taxpayer ID No.: Shares are issued to: o Individual name o Joint Tenants with rights of survivorship o Tenant's in common o Tenants by the entireties o As custodian for under (state) Uniform Transfers to Minors Act oAs Trustee under Declaration of Trust Dated for and on behalf of (beneficiary) o Other Print name and address of Shareholder as it will appear on the shareholder records: Telephone No.: Fax No.: E-mail:
